Title: To George Washington from Henry Lee, Jr., 27 August 1797
From: Lee, Henry Jr.
To: Washington, George



My dear Sir—
Alex[andri]a 27th Aug. [1797]

I have not time to pay my respects as I intended, in as much as I cannot leave town this evening & my long absence from home forbids my loosing another day.
My demands on Philadelphia unless the yellow fever interrupts the Philadelphians will be settled in Septr. I then shall have some of Wilsons money, on which fund I counted when I bought yr land.
I now enclose a negotiable note for 1000 Ds. & an order for 30 bls of corn ballance of the quantum due to you.
Deduct the freight from Alexa. & give me credit.
My overseer had sold 100 bbs. before the boat got down—Be so good as to favor with a statement of the sum due after the various credits in a letr addressed to me at Stratford & say definitively if you please what you will allow for wheat delivered at yr landing. I am my dear sir with the highest respect & regard your Ob. h: se[rvan]t

Henry Lee

